• latifint Decision 4:4462

MATTER OF COLLEGE OF THE SCRIFFCRES

Petition for Approval of School
CIN 214F.119

Decided by Regional Commissioner April 2R, 1965
Petitioning college, established for the training and education of ministers for
Churches of Christ, is denied approval for attendance by nontuundgraut students since petitioner has failed to submit, in compliance with the requirement of 8 CFA 214.3(b), satisfactory certification by the appropriate official
authorized to do so that the school is licensed; approved, or accredited, and
the U.S. Office of Education. after consultation, recommended denial of the

petition.

Discussion: The petition was denied by the District Director at
Cleveland, Ohio, on February 2, 1965. It is now considered on
appeal.
1945, as
The College of the'Scriptures was incorporated on
organization with stated purposes to establish and,naintain an academy, college and graduate seminary tor the trainihg and
a nonprofit

education of ministers for Churches of Christ and to conduct correspondence courses and classroom study .to educate persons as
ministers for. Churches of Christ. The college has enjoyed a measure of success and now has three buildings. One is a chapel building
which includes classrooms. Another is a combination classroom and
dormitory building. The third building is a house whin}, . is some
distance from the campus and is used as a dormitory.
The petitioner states that a petition was submitted in December
1952 for approval of the college as a. school for foreign students. No
record of approval of the college at that time is found and since the
college was not included in a consolidated list of approved schools of
April 30, 1954, it is concluded that the college has not previously
been approved.

Section 101(a) (15) (F) of the Immigration and Nationality Act,
as amended, provides that in considering the approval of. schools
there be donsultation by this Service with the Office bf Education of
the United States. In this case the file was submitted to that office
154

Interim Decision #1462
and their views expressed in a letter dated December 9, 1964, are as
follows: - _
On the basis of the material submitted with the Petition for Approval of
.•School for Nonimmigrant Students, we do not find the College or the scriptures
to qualify as "an established educational institution or other recognized place
of study" at the level at which it purports to offer programs and degrees.
There is considerable question about its certification. by the Eeptuctr Department of Adult Education, current approval for the training of veterans, and
acceptance of credits by accredited institutions. There is no evidence that its
high school department prepares students for entering accredited institutions of
higher education. There are conflicting reports about the size of faculty and
considerable doubt as to faculty quolifleotinno for the level OX VCOATAIM adver-

tised. The Office of Education recommends that the Attorney General deny the
Petition for Approval of School for Nonimmigrant Students submitted by the
College of the Scriptures.
A' 1964 publication submitted with the petition shows tho College

of the. Scriptures as hiving 13 undergraduates and -2 graduate students Inking 8 or more semester hours; also 10 students are shown
RS taking less than 8 semester hours, making a total of 25 students.
The faculty is shown as four full-time and six part-time members.
The college awards the associate arts degree, bachelor of sacred arts
(ministerial), bachelor of sacred literature," bachelor of theology, a
two-year missionary certificate, and a high school diploma.
The petition was filed to enable the petitioning college to enroll
eight students from Jamaica. Such of these students as have a deficiency in pre-college level stagy would be provided with remedial
high. school subjects. Those taking high school subjects would be 19
years of age or older.
It is stated in 8 OFR 214.3 (b) that, except for public, private, and
paroehial•elementaiy and secondary schools, a "petitioning school
shall submit a certification by the appropriate licensing, approving
or accrediting official who shall certify that he is authorized to do
so to the effect that it is licensed, approved, or accredited. In lieu of
such certification, a school which is recognized by a state• approving
agency as an 'educational institution' for study for veterans under
the provisions of P.L. 550 (82nd COngress) may submit a statement
of recognition signed by the appropriate official of the state approving agency who shall certify that he is authorized to do so. A
charter shall not be considered a licen.se,...approval or accreditation."
The petitioner has been unable to satisfactorily comply with this
requirement. The petitioner concedes that the program offered is
not on a level with recognized liberal arts colleges, junior colleges or
universities, but argues that the credits are transferable to other,
theological institutions which have been approved by this Service
for foreign students.
155

interim Decision #1462
The evidence submitted in support of the petition has been carefully considered. However, on the basis of the unfavorable recommendation by the Office of Education, as well as the fact that the
petitioner has failed to submit the documentation required. by S ORR
.214.3(b), it is concluded that the decision of the District Director

must be affirmed.
'ORDER: The decision of the District Director of Cleveland, Ohio •
is affirmed, and the appeal of the appellant is hereby dismissed.

156

